DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/079,693, filed on 8/24/18.
Double Patenting
Claims 3, 9, 15 and 20 of this application are patentably indistinct from claims 5-8, respectively, of Application No. 17/091,200.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).  A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3, 9, 15 and 20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 5-8, respectively, of copending Application No. 17/091,200 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
With respect to claim 3, the invention being claimed therein is the same invention (i.e. coextensive in scope) as that claimed in claim 5 of the reference application.  While differences in wording exist, these differences do not change the scope of the claims with respect to one another, such that identical subject matter is claimed.  For instance, instant application claim 3 depends from claim 1, which recites that variable “i is a symbol number”, whereas reference application claim 5 states “i is an integer greater than or equal to 0.”  However, for instant application claim 3, a symbol number must be a whole number value (i.e. integer greater than or equal to 0), since a negative or fractional symbol number would not be meaningful in the context of the claim, and thus this mere difference in wording does not change the scope of the claim.  Further, while the equation of instant application claim 1 includes the term “e j(i)”, reference application claim 5 includes the term “y(i)”, defined as “a function represented by e j(i),” and thus both terms are equivalent.  Similarly, the matrix of instant application claim 1 is listed as:             
                
                    
                        
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            
                                                
                                                    π
                                                
                                                
                                                    4
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            
                                                
                                                    π
                                                
                                                
                                                    4
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            
                                                
                                                    π
                                                
                                                
                                                    4
                                                
                                            
                                        
                                    
                                
                                
                                    -
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            
                                                
                                                    π
                                                
                                                
                                                    4
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        , and the matrix of reference application claim 5 is:             
                
                    
                        1
                    
                    
                        
                            2
                        
                    
                
                
                    
                        
                            
                                
                                    1
                                
                                
                                    1
                                
                            
                            
                                
                                    1
                                
                                
                                    -
                                    1
                                
                            
                        
                    
                
            
        , where, by definition:             
                
                    
                        cos
                    
                    ⁡
                    
                        
                            
                                π
                            
                            
                                4
                            
                        
                    
                
                =
                
                    
                        1
                    
                    
                        
                            2
                        
                    
                
            
        ,             
                
                    
                        s
                        in
                    
                    ⁡
                    
                        
                            
                                π
                            
                            
                                4
                            
                        
                    
                
                =
                
                    
                        1
                    
                    
                        
                            2
                        
                    
                
            
        , and              
                
                    
                        -
                        cos
                    
                    ⁡
                    
                        
                            
                                π
                            
                            
                                4
                            
                        
                    
                
                =
                -
                
                    
                        1
                    
                    
                        
                            2
                        
                    
                
            
        , and thus both matrices are equivalent. Further, recitation in intervening application claim 2 that (i) periodically varies with a period of N, wherein N is 8 (claim 3), is analogous to the recitations of reference application claim 5.
Regarding instant application claims 9, 15 and 20, the above analysis may be similarly applied to corresponding reference application claims 6-8, respectively.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,873,492. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the '492 Patent render obvious the corresponding claims of the instant application.
Regarding application claim 1, claim 1 of the '492 Patent discloses all the limitations of the application claim 1, except that one or more OFDM symbols are generated that include the first converted points z1(i) and the second converted points z2(i).  However, OFDM modulation is well known in the art, and it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use OFDM communication in the method of claim 1 of the '492 Patent, to take advantage of the multicarrier properties and throughput afforded by OFDM.
Regarding application claim 2, claim 1 of the '492 Patent discloses that y(i), which is a function represented by e j(i), periodically varies with a period of N, where N being integer.
Regarding application claim 3, claim 1 of the '492 Patent discloses that N is 8.
Regarding application claim 4, see claim 2 of the '492 Patent.
Regarding application claim 5, see claim 1 of the '492 Patent, where e j(i) is a phase change value.
Regarding application claim 6, see claim 1 of the '492 Patent.
Regarding application claim 7, claim 3 of the '492 Patent discloses all the limitations of the application claim 7, except for a generator to generate one or more OFDM symbols that include the first converted points z1(i) and the second converted points z2(i).  However, OFDM modulation is well known in the art, and it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a generator to generate OFDM symbols for OFDM communication, in the transmission device of claim 3 of the '492 Patent, to take advantage of the multicarrier properties and throughput afforded by OFDM.
Regarding application claim 8, claim 3 of the '492 Patent discloses that y(i), which is a function represented by e j(i), periodically varies with a period of N, N being an integer.
Regarding application claim 9, claim 3 of the '492 Patent discloses that N is 8.
Regarding application claim 10, see claim 4 of the '492 Patent.
Regarding application claim 11, see claim 3 of the '492 Patent, where e j(i) is a phase change value.
Regarding application claim 12, see claim 3 of the '492 Patent.
Regarding application claim 13, claim 5 of the '492 Patent discloses all the limitations of the application claim 13, except that one or more OFDM symbols are received that include first converted points z1(i) and second converted points z2(i).  However, OFDM modulation is well known in the art, and it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use OFDM communication, in the method of claim 5 of the '492 Patent, to take advantage of the multicarrier properties and throughput afforded by OFDM.
Regarding application claim 14, claim 5 of the '492 Patent discloses that y(i), which is a function represented by e j(i), periodically varies with a period of N, where N being an integer.
Regarding application claim 15, claim 5 of the '492 Patent discloses that N is 8.
Regarding application claim 16, see claim 6 of the '492 Patent.
Regarding application claim 17, see claim 5 of the '492 Patent, where e j(i) is a phase change value.
Regarding application claim 18, claim 7 of the '492 Patent discloses all the limitations of the application claim 7, except that the receiver receives one or more OFDM symbols that include the first converted points z1(i) and the second converted points z2(i).  However, OFDM modulation is well known in the art, and it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use OFDM communication symbols in the reception device of claim 7 of the '492 Patent, to take advantage of the multicarrier properties and throughput afforded by OFDM.
Regarding application claim 19, claim 7 of the '492 Patent discloses that y(i), which is a function represented by e j(i), periodically varies with a period of N, where N is an integer.
Regarding application claim 20, claim 7 of the '492 Patent discloses that N is 8.
Regarding application claim 21, see claim 8 of the '492 Patent.
Regarding application claim 22, see claim 7 of the '492 Patent, where e j(i) is a phase change value.
Claims 1, 2, 4-8, 10-14, 16-19, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-12, 14 and 19 of copending Application No. 17/091,200 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application anticipate or render obvious the corresponding claims of the instant application.
Regarding claims 1, 2 and 5 of the instant application, see claim 5 of the reference application.
Regarding claim 4 of the instant application, see claim 9 of the reference application. 
Regarding claim 6 of the instant application, see claim 14 of the reference application. 
Regarding claims 7, 8 and 11 of the instant application, see claim 6 of the reference application.
Regarding claim 10 of the instant application, see claim 10 of the reference application. 
Regarding claim 12 of the instant application, see claim 19 of the reference application. 
Regarding claims 13, 14 and 17 of the instant application, see claim 7 of the reference application.
Regarding claim 16 of the instant application, see claim 11 of the reference application. 
Regarding claims 18, 19 and 22 of the instant application, see claim 8 of the reference application.
Regarding claim 21 of the instant application, see claim 12 of the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 15 is objected to because of the following informalities:
It appears claim 15 should depend from clam 14, which introduces and defines “N”.  Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/27/2022